Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on March 14, 2019. 
This action is in response to amendments and remarks filed with AFCP 2.0 request submitted on 05/24/2022, which have been entered. In AFCP 2.0 amendments submitted on 05/24/2022, claims 1, 4, 7-8, 11, 14-15, 17 and 20 are amended. Claims 1-20 are pending and have been examined.
In response to amendments and remarks filed on 05/24/2022, objection to claims 14 and 20, the 35 U.S.C. 112(b) rejection to claims 1-20 made in previous Office Action have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative HUNTER WEBB (Reg. No. 54593), on 06/08/2022.
In addition to the AFCP 2.0 amendments submitted on 05/24/2022 (which have been entered), the application has been amended as follows- Claims 1, 3, 8, 10 and 15 are amended and Claim 16 is cancelled: 
Claim 1. (Currently Amended) A method for generating a trained neural network, comprising:
creating a neural network; 
performing an initial training of the neural network using a set of labeled data;
performing a plurality of iterations in which a boosted neural network is applied to unlabeled data to determine whether any of the unlabeled data qualifies as additional labeled data; 
retraining, in response to performing of an iteration in which any of the unlabeled data qualifies as additional labeled data, the boosted neural network using the additional labeled data; and 
updating, in response to the performing of an iteration in which none of the unlabeled data qualifies as additional labeled data, the neural network to change a number of predictor nodes in the neural network, the updating further comprising removing at least one predictor node from a hidden layer of the neural network in response to a 16/128,614Page 2 of 12determination that the number of predictor nodes is greater than a predetermined number 
Claim 3. (Currently Amended) The method of claim 2, wherein the at least one predictor node including a predictor node with a lowest filling rate.
Claim 8. (Currently Amended) A computer program product for generating a trained neural network, the computer program product comprising a computer readable storage media, and program instructions stored on the computer readable storage media, that cause at least one computer device to: 
create a neural network; 
perform an initial training of the neural network using a set of labeled data; 
apply a boosted neural network to unlabeled data to determine whether any of the unlabeled data qualifies as additional labeled data; 
retrain, in response to performing of an iteration in which any of the unlabeled data qualifies as additional labeled data, the boosted neural network using the additional labeled data; and 
update, in response to the performing of an iteration in which none of the unlabeled data qualifies as additional labeled data, the neural network to change a number of predictor nodes in the neural network, the update further causing the at least one computer device to remove at least one predictor node from a hidden layer of the neural network in response to a determination that the number of predictor nodes is greater than a predetermined number 
Claim 10. (Currently Amended) The computer program product of claim 9, wherein the at least one predictor node including a predictor node with a lowest filling rate.  
Claim 15. (Currently Amended) A system for generating a trained neural network, comprising: 
a neural network having an input layer, an output layer, and a hidden layer; 
a memory medium comprising instructions; 
a bus coupled to the memory medium; and 
a processor coupled to the bus that when executing the instructions causes the system to: 
perform an initial training of the neural network using a set of labeled data; 
apply a boosted neural network to unlabeled data to determine whether any of the unlabeled data qualifies as additional labeled data; 
retrain, in response to performing of an iteration in which any of the unlabeled data qualifies as additional labeled data, the boosted neural network using the additional labeled data; and 
update, in response to the performing of an iteration in which none of the unlabeled data qualifies as additional labeled data, the neural network to change a number of predictor nodes in the neural network, the update further causing the system to remove at least one predictor node from a hidden layer of the neural network in response to a determination that the number of predictor nodes is greater than a predetermined number 
Claim 16. (Canceled).
Allowable Subject Matter
Claims 1-15 and 17-20 are allowed. These claims are renumbered as 1-19 upon allowance. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to method for generating a trained neural network. None of the prior art, either alone or in combination, teaches the following limitations: 
performing an initial training of the neural network using a set of labeled data;
performing a plurality of iterations in which a boosted neural network is applied to unlabeled data to determine whether any of the unlabeled data qualifies as additional labeled data; 
retraining, in response to performing of an iteration in which any of the unlabeled data qualifies as additional labeled data, the boosted neural network using the additional labeled data; and 
updating, in response to the performing of an iteration in which none of the unlabeled data qualifies as additional labeled data, the neural network to change a number of predictor nodes in the neural network, the updating further comprising removing at least one predictor node from a hidden layer of the neural network in response to a 16/128,614Page 2 of 12determination that the number of predictor nodes is greater than a predetermined number.
Independent claim 8 is directed to computer program product for generating a trained neural network. None of the prior art, either alone or in combination, teaches the following limitations: 
perform an initial training of the neural network using a set of labeled data; 
apply a boosted neural network to unlabeled data to determine whether any of the unlabeled data qualifies as additional labeled data; 
retrain, in response to performing of an iteration in which any of the unlabeled data qualifies as additional labeled data, the boosted neural network using the additional labeled data; and 
update, in response to the performing of an iteration in which none of the unlabeled data qualifies as additional labeled data, the neural network to change a number of predictor nodes in the neural network, the update further causing the at least one computer device to remove at least one predictor node from a hidden layer of the neural network in response to a determination that the number of predictor nodes is greater than a predetermined number.
Independent claim 15 is directed to system for generating a trained neural network. None of the prior art, either alone or in combination, teaches the following limitations:
perform an initial training of the neural network using a set of labeled data; 
apply a boosted neural network to unlabeled data to determine whether any of the unlabeled data qualifies as additional labeled data; 
retrain, in response to performing of an iteration in which any of the unlabeled data qualifies as additional labeled data, the boosted neural network using the additional labeled data; and 
update, in response to the performing of an iteration in which none of the unlabeled data qualifies as additional labeled data, the neural network to change a number of predictor nodes in the neural network, the update further causing the system to remove at least one predictor node from a hidden layer of the neural network in response to a determination that the number of predictor nodes is greater than a predetermined number.
The closets prior arts of record are the following:
Draelos et al. (US-20170177993-A1) teaches the number of nodes in neural network is updated to recognize the new data wherein the new data are not recognizable using the current neural network and the number of nodes in neural network is added and additional node added until maximum number of new nodes is reached for current layer.
Stauffer et al. (US-20200020058-A1) teaches the machine learning model is the pairs of statements are annotated and train the model. In this model pairs of statements are documents. Before training machine learning model the pair of statements undergo processing wherein punctuation and stop words are removed. In this model punctuation and stop words are un-annotated portions.
He et al. (US-20090049002-A1) teaches the model is adjusted to provide the correct label to ensure the unlabeled data is labeled with the correct label and the operation of the classification model can be adjusted, in an attempt to have it accurately classify an unlabeled content item correctly. 
Che et al. (“Boosting deep learning risk prediction with generative adversarial networks for electronic health records”) teaches performing semi supervised learning to receive additional training data from the unlabeled data and after applying augmented data  to neural network received boosted neural network.
Wang et al. (“Deep growing learning”) teaches plurality of iterations wherein iteration in network using bootstrapping is applied to unlabeled data qualifies as additional labeled data and plurality of iterations wherein iteration in network using bootstrapping is applied to unlabeled data qualifies as additional labeled data. 
Suganuma et al. (“A genetic programming approach to designing convolutional neural network architectures”)  teaches representation of CNN architectures with genetic algorithm wherein deleting node from the white block and not exceeding the prearranged set of middle nodes.
However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims which includes the features recited above. Therefore, the present claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Afshar, Kamran can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOKESHA G PATEL/
Examiner, Art Unit 2125          

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125